Order entered October 17, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00426-CR

                    JAVEON DEROID DALCOURZUBER, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F15-10957-J

                                            ORDER
       Before the Court is court reporter Kimberly Xavier’s October 16, 2018 second request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record due on or before November 1, 2018.


                                                     /s/   LANA MYERS
                                                           JUSTICE